Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered November 17, 1992, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s unsupported conclusory allegations that he was innocent and that assigned counsel had pressured him into pleading guilty were insufficient to establish good cause for the substitution of assigned counsel (People v Sturgis, 199 AD2d 549; People v Tuttle, 141 AD2d 584).
*638Moreover, under this set of circumstances, where the defendant was not a criminal novice, and his allocution adequately factually established his guilt of the crime charged, it was not an improvident exercise of the court’s discretion to deny the defendant’s motion to withdraw his plea without conducting a further inquiry (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.